DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022-02-11 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
As a first matter there is neither "vibration directionality" nor any "directionality" disclosed anywhere in the specification.
Next the only description of the signals being "out of phase" is contained in page 42 line 8 (paragraph [0179] of PGPub 2020/0293093), which is a description of Figures 19 and 20 with reference to the actuator signals, not in reference to any "vibration directionality". Figure 20 shows the state of the disclosed device of the present application in a closed state and the signal being 180 degree out of phase, however there is no evidence of record equating "signal"(s) to "vibration directionality". In their arguments applicant points to FIG.10 of the drawings, and the corresponding portions of the Spec. however FIG.10 shows the same features as FIG.20 addressed above with a difference in apparent magnitude of the signal(s) and none of the sections of the specification describing either FIG.9 or FIG.10 ever recite any "vibration directionality".
Furthermore, the claim appears to be self-contradicting. The claims first present "configured to vibrate out of phase" however then continue by stating "vibration directionality of the first and second haptic actuators are oriented in the same direction" and one of ordinary skill would understand that vibration directionality in the same direction is vibration that is in phase, not out of phase. It is not disclosed in the present application how the actuators may vibrate out of phase while also having vibration directionality in the same direction.
Reading the claims in light of the specification (e.g. FIG.8, page 28 lines 7-12) claims 1, 10, 18 are understood as: “configured to vibrate out of phase such that a vibration directionality 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-21 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MODARRES et al. (US 2014/0320393).
Regarding claim 1 MODARRES discloses:
An electronic device comprising: 
a foldable housing including: 
a hinge structure (e.g. 14 Fig.1), a first housing structure (e.g. 15 above 14 Fig.1) connected to the hinge structure, and including a first face (e.g. face of upper 15 on which upper 11 is located Fig.1) and a second face opposite the first face (e.g. the rear side of the side of upper 15 shown Fig.1), and a second housing structure (e.g. 15 below 14 shown Fig.1) connected to the hinge structure and including a third face (e.g. face of lower 15 on which lower 11 is located Fig.1)  and a fourth face (e.g. the rear side of the side of lower 15 shown Fig.1) opposite 
a flexible display (e.g. 11 Fig.1) extending over the first face and over the third face; 
at least one sensor (e.g. described paragraph [0050]-[0051]) disposed within the foldable housing, and configured to sense an angle formed between the first face and the third face (described e.g. paragraph [0051]); 
a first haptic actuator (e.g. attached to 11 on upper 15 Fig.1 paragraphs [0026], [0033]) disposed within (e.g. "internal" paragraph [0026]) the first housing structure; 
a second haptic actuator (e.g. attached to 11 on lower 15 Fig.1 paragraphs [0026], [0033]) disposed within (e.g. "internal" paragraph [0026]) the second housing structure; and
at least one processor (e.g. 12 Fig.1) disposed within (e.g. "internal" paragraph [0026]) the first housing structure or the second housing structure, and operatively connected to the flexible display, the at least one sensor, the first haptic actuator, and the second haptic actuator (indicated via arrows e.g. Fig.1), wherein the at least one processor is configured to: 
detect a folding state of the foldable housing using the at least one sensor (described e.g. paragraph [0050]), and independently control the first haptic actuator and the second haptic actuator based on at least part of the detected folding state (described extensively throughout the specification of MODARRES), wherein when the detected folding state of the foldable housing indicates that the electronic device is folded (e.g. 0 degrees paragraph [0048]), the first haptic actuator and the second haptic actuator (described e.g. paragraph [0027]) are configured to vibrate out of phase such that a vibration directionality of the first and second haptic actuators are oriented in the opposite(same) direction when the electronic device is folded (“such as snapping a book open or closed” paragraph [0048]).

Regarding claim 4 MODARRES discloses:
the at least one processor controls the second haptic actuator to output a phase-shifted vibration compared with the first haptic actuator in response to an operation in which the foldable housing is changed from the folded state to an unfolded state (e.g. edge of 15 waves back and forth described paragraph [0044].

Regarding claim 5 MODARRES discloses:
when the detected folding state of the foldable housing indicates that the electronic device is fully unfolded (described paragraph [0053]) , the first haptic actuator and the second haptic actuator are configured to vibrate in phase such that the vibration directionality of the first and second haptic actuators are oriented in the same direction when the electronic device is unfolded (e.g. as described paragraphs [0022], [0080], [0085]).

Regarding claim 6 MODARRES discloses:
the at least one processor controls the first haptic actuator and the second haptic actuator by controlling a frequency, signal intensity, a signal phase, or whether to activate a signal (described paragraph [0031]).

Regarding claim 7 MODARRES discloses:
the at least one sensor includes an angle sensor connected to the hinge structure (described paragraph [0039]) so as to sense a position of the third face relative to the first face (shown e.g. Fig.5 described paragraph [0048]).

Regarding claim 8 MODARRES discloses:
the at least one sensor includes a proximity sensor (capacitive sensor described paragraph [0030]) disposed in the first housing structure or the second housing structure.

Regarding claim 9 MODARRES discloses:
the first haptic actuator and the second haptic actuator are configured to be spaced apart from each other (e.g. top haptics with top 11 and bottom haptics with bottom 11 Fig.1, paragraph [0026]) with the hinge structure between the first haptic actuator and the second haptic actuator when the foldable housing is in an unfolded state (e.g. a state with an angle greater than zero indicated Fig.1), and the first haptic actuator and the second haptic actuator are configured to face each other when the foldable housing is in the folded state (e.g. haptics form angles with respect to other haptics, paragraph [0033]).

Regarding claim 10 MODARRES discloses:
An electronic device, comprising: 
a foldable housing (e.g. 10 Fig.1) including a hinge structure (e.g. 14 Fig.1), a first housing structure (e.g. 15 above 14 Fig.1) connected to the hinge structure, and a second housing structure (e.g. 15 below 14 Fig.1) connected to the hinge structure, the second housing structure being configured to be rotatable about the hinge structure relative to the first housing structure (folding shown e.g. Fig.2); 
a flexible display (e.g. 11 Fig.1) disposed to extend from the first housing structure to the second housing structure; 

a first haptic actuator (e.g. attached to 11 on upper 15 Fig.1 paragraphs [0026], [0033]) disposed within (e.g. "internal" paragraph [0026]) the first housing structure; 
a second haptic actuator (e.g. attached to 11 on lower 15 Fig.1 paragraphs [0026], [0033]) disposed within the second housing structure; 
at least one processor (e.g. 12 Fig.1) disposed within (e.g. "internal" paragraph [0026]) the first housing structure or the second housing structure, and operatively connected to the display, the at least one sensor, the first haptic actuator, and the second haptic actuator (indicated via arrows e.g. Fig.1); and 
a memory (e.g. 20 Fig.1) operatively connected to the at least one processor, wherein when a folding state of the foldable housing indicates that the electronic device is folded (e.g. 0 degrees paragraph [0048]), the first haptic actuator and the second haptic actuator (described e.g. paragraph [0027]) are configured to vibrate out of phase such that a vibration directionality of the first and second haptic actuators are oriented in the opposite(same) direction when the electronic device is folded (“such as snapping a book open or closed” paragraph [0048]).

 wherein the at least one processor controls the first haptic actuator and the second haptic actuator (described e.g. paragraph [0027]) when the folding state of the foldable housing is in the folded state such that a vibration output from the first haptic actuator and a vibration output from the second haptic actuator are opposite each other in phase (e.g. haptics move the display open (e.g. opposite motion), described paragraph [0020], [0022]).

Regarding claim 11 MODARRES discloses:
the memory stores instructions (including e.g. 22 Fig.1) that, when executed, cause the processor to perform control (e.g. described paragraph [0029]) such that: 
when a deviation of an angle formed by the first housing structure and the second housing structure from flat is within a threshold (e.g. open position paragraph [0022], open shown Fig.1), the first haptic actuator receives a first haptic signal (e.g. signals paragraph [0029], move upward signal to close from position shown Fig.1, paragraph [0022], soften paragraph [0076]) from the at least one processor and performs a first operation  and the second haptic actuator receives a second haptic signal (e.g. move upward signal to close from position shown Fig.1, paragraph [0022], soften paragraph [0076]) from the at least one processor and performs a second operation, and when the deviation exceeds the threshold (e.g. close to closed as shown Fig.2, paragraph [0022], make rigid paragraph [0076]), the first haptic actuator receives a third haptic signal (e.g. move upward signal to open from position shown Fig.2, 230) from the processor and performs a third operation and the second haptic actuator receives a fourth haptic signal (e.g. move downward signal to open from position shown Fig.2, 230, make rigid paragraph [0076]) from the processor and performs a fourth operation (as snapping open paragraph [0022]), and the first haptic signal and the third haptic signal are the same (e.g. move upward).

Regarding claim 12 MODARRES discloses:


Regarding claim 13 MODARRES discloses:
the memory stores instructions that, when executed, cause the at least one processor to perform control such that: 
the third haptic signal provides a signal having stronger intensity than the first haptic signal (increase softness signal as device is bent from open, paragraph [0076]), and the fourth haptic signal provides a signal having stronger intensity than the second haptic signal (increase rigidity signal as device is opened, paragraph [0076]), and wherein the third haptic signal and the fourth haptic signal are opposite each other in phase (upward vs downward to open, described paragraph [0022]).

Regarding claim 14 MODARRES discloses:
the memory stores instructions that, when executed, are configured to cause the processor to perform control such that, in an operation of changing the foldable housing from the folded state to an unfolded state, the second haptic signal provides a signal phase-shifted with respect to the first haptic signal in response to the rotation (e.g. "snapping open" described paragraph [0022]).

Regarding claim 15 MODARRES discloses:


Regarding claim 16 MODARRES discloses:
the flexible display includes an active area, which includes a first area corresponding to the first housing structure and a second area corresponding to the second housing structure (e.g. 11 on top 15 and 11 on bottom 15 Fig.1), and the memory stores instructions that, when executed, are configured to cause the processor to differentially control the first haptic actuator and the second haptic actuator depending on a type of an application (e.g. glow stick produces snapping sensation paragraph [0087]) executed in any one of the first area and the second area.

Regarding claim 17 MODARRES discloses:
the first haptic actuator and the second haptic actuator are configured to be spaced apart from each other with the hinge structure interposed there between (e.g. as part of 11 above and below 14 Fig.1) when the foldable housing is in an unfolded state, and the first haptic actuator and the second haptic actuator are disposed to face each other when the foldable housing is in the folded state (e.g. 11 facing 11 as shown Fig.2).


An electronic device comprising: 
a foldable housing (e.g. 10 Fig.1) including: 
a hinge structure (e.g. 14 Fig.1), a first housing structure (e.g. 15 above 14 Fig.1) connected to the hinge structure, and including a first face and a second face opposite the first face (e.g. front shown Fig.1 and back), and a second housing structure (e.g. 15 below 14 Fig.1) connected to the hinge structure, and including a third face and a fourth face opposite the third face (e.g. front shown Fig.1 and back); 
a first display (e.g. top 11 Fig.1) positioned on the first face; 
a second display (e.g. bottom 11 Fig.1) positioned on the third face; 
at least one sensor (e.g. described paragraph [0050]-[0051]) disposed within the foldable housing (e.g. "internal" paragraph [0026]), and configured to detect a folding state of the foldable housing (described e.g. paragraph [0051]); 
a first haptic actuator (e.g. attached to 11 on upper 15 Fig.1 paragraphs [0026], [0033]) disposed within the first housing structure; 
a second haptic actuator (e.g. attached to 11 on lower 15 Fig.1 paragraphs [0026], [0033]) disposed within the first housing structure; 
at least one processor (e.g. 12 Fig.1) disposed within (e.g. "internal" paragraph [0026]) the first housing structure or the second housing structure, and operatively connected to the display, the at least one sensor, the first haptic actuator, and the second haptic actuator; and 
a memory (e.g. 20 Fig.1) operatively connected to the processor (e.g. indicated via arrows Fig.1), wherein the memory stores instructions (e.g. 22 Fig.1) that, when executed, cause the at least one processor to detect the folding state of the foldable housing using the at least one 

Regarding claim 19 MODARRES discloses:
the instructions cause the at least one processor to differently control the first haptic actuator and the second haptic actuator when the foldable housing is not in an unfolded state (e.g. snapping open described paragraph [0022], left flap moves left and right flap moves right from position shown Fig.2 230).

Regarding claim 20 MODARRES discloses:
when the detected folding state of the foldable housing indicates that the electronic device is fully unfolded (described paragraph [0053]) , the first haptic actuator and the second haptic actuator are configured to vibrate in phase such that the vibration directionality of the first and second haptic actuators are oriented in the same direction when the electronic device is fully unfolded (e.g. as described paragraphs [0022], [0080], [0085]).

Regarding claim 21 MODARRES discloses:

when a deviation of an angle formed by the first housing structure and the second housing structure from flat is within a threshold (e.g. unfolding described paragraph [0085]), the first haptic actuator receives a first haptic signal from the at least one processor and performs a first operation and the second haptic actuator receives a second haptic signal from the at least one processor and performs a second operation (described e.g. paragraph [0080]), and when the deviation exceeds the threshold, the first haptic actuator receives a third haptic signal from the processor and performs a third operation and the second haptic actuator receives a fourth haptic signal from the processor and performs a fourth operation (e.g. described paragraph [0085]), and wherein the first haptic signal provides a signal having stronger intensity than the third haptic signal, or the second haptic signal provides a signal having stronger intensity than the fourth haptic signal (e.g. a holding signal sustains where a vibration signal crosses 0).

Response to Arguments
Applicant's arguments filed 2022-02-11 have been fully considered but they are not persuasive.
The rejection above points out where the art of record discloses the limitations added in the claims, insofar as the claims are best understood in light of the specification.
Applicant repeatedly argues with respect to “directionality” however there is neither “directionality” nor “vibration directionality” recited anywhere in the written portion of the  specification (see 112 rejection above), and the directionality that applicant argues with respect to the figures is clearly labeled signal directionality, no such signal directionality being claimed. st HAPTIC ACTUATOR SIGNAL”. However, as applicant has not claimed signal direction, signal direction will not be read into the claims (MPEP 2111). The claims instead clearly recite “vibration directionality”, which one of ordinary skill in the art would understand to be an/the actual direction in real space, and which is shown in FIG.8 of the present application.
Regarding arguments that MODARRES discloses the opposite of the claimed device:
Insofar as the present claims of record can be understood in light of the specification MODARRES discloses precisely the limitations being claimed.

Regarding applicant’s arguments that “the out-of-phase configuration of the two haptic actuators results in both having a matching directionality”
It must be emphasized that the claim(s) recite “the first haptic actuator and the second haptic actuator are configured to vibrate out of phase such that a vibration directionality…”, it is not the “configuration of the two haptic actuators” themselves that is claimed, but instead it is how they are “configured to vibrate” that is claimed.
Next it must be emphasized that it is basic/textbook physics that when two waves are in phase, they interfere constructively. Destructive interference occurs where two waves are completely out of phase. Applicant cannot claim waves/vibrations that are out of phase yet somehow defy basic physics by stating they interfere constructively. What is claimed is “vibrate out of phase”, and “vibrate out of phase” is what the prior art discloses.
In addition, it is shown in FIG.8 and described on page 28 lines 7-12 of the original specification (paragraph [0124] of the PgPub) that “in the folded state, e.g., FIG. 8, the electronic 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/THERON S MILLISER/            Examiner, Art Unit 2841                                  



/ANTHONY M HAUGHTON/            Primary Examiner, Art Unit 2841